     Case 2:18-cv-01450 Document 192 Filed 08/03/20 Page 1 of 2 PageID #: 1862



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

FRANK MORGAN,
                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:18-cv-01450

LOGAN COUNTY COMMISSION,
A West Virginia county government, et al.,

                               Defendants.


                                              ORDER


        Pending before the Court is Defendant Barry Mynes’ (“Mynes”) Motion in Limine to Exclude

Testimony Regarding Accusations of Other Instances of Misconduct, (ECF No. 83); Mynes’ Motion

in Limine to Preclude Plaintiff’s Alleged Future Damages at Trial, (ECF No. 84); Defendants Kevin

Conley and J.D. Tincher’s (collectively “Defendants”) Motion in Limine to Estop Plaintiff From

Arguing Facts Inconsistent With Guilty Pleas, (ECF No. 85); Defendants’ Motion in Limine to

Preclude Argument and Testimony Regarding Medical Conditions and Prognosis or Future Damages,

(ECF No. 88); Defendants’ Motion in Limine to Exclude All Evidence Pertaining to Irrelevant Matters,

(ECF No. 89); Defendants’ Motion in Limine to Exclude All Non-Disclosed Witnesses and Evidence,

(ECF No. 90); Plaintiff Frank Morgan’s (“Plaintiff”) Motion in Limine to Exclude Testimony or

Evidence Concerning Plaintiff’s Possible Psychosis Diagnosis at Trial, (ECF No. 86); Plaintiff’s

Motion in Limine to Exclude Testimony Claiming Plaintiff Was Under the Influence of Drugs, (ECF

No. 87); and Plaintiff’s Motion to Withdraw and Amend Proposed Jury Verdict Forms, (ECF No. 140).

        For reasons detailed more fully on the record at the telephonic hearing held on July 27, 2020,

and the trial held from July 28, 2020, to July 31, 2020, these motions were decided as follows: Mynes’

                                                  1
  Case 2:18-cv-01450 Document 192 Filed 08/03/20 Page 2 of 2 PageID #: 1863



Motion in Limine to Exclude Testimony Regarding Accusations of Other Instances of Misconduct,

(ECF No. 83), is GRANTED IN PART AND DENIED IN PART; Mynes’ Motion in Limine to

Preclude Plaintiff’s Alleged Future Damages at Trial, (ECF No. 84), and Defendants’ Motion in

Limine to Preclude Argument and Testimony Regarding Medical Conditions and Prognosis or Future

Damages, (ECF No. 88), are GRANTED IN PART AND DENIED IN PART; Defendants’ Motion

in Limine to Estop Plaintiff From Arguing Facts Inconsistent With Guilty Pleas, (ECF No. 85), is

GRANTED IN PART AND DENIED IN PART; Defendants’ Motion in Limine to Exclude All

Evidence Pertaining to Irrelevant Matters, (ECF No. 89), is GRANTED IN PART AND DENIED

IN PART; Defendants’ Motion in Limine to Exclude All Non-Disclosed Witnesses and Evidence,

(ECF No. 90), is GRANTED; Plaintiff’s Motion in Limine to Exclude Testimony or Evidence

Concerning Plaintiff’s Possible Psychosis Diagnosis at Trial, (ECF No. 86), is DENIED; Plaintiff’s

Motion in Limine to Exclude Testimony Claiming Plaintiff Was Under the Influence of Drugs, (ECF

No. 87), is DENIED; and Plaintiff’s Motion to Amend Verdict Form, (ECF No. 140), is DENIED AS

MOOT.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         August 3, 2020




                                                2
